FILED
                             NOT FOR PUBLICATION                                OCT 23 2013

                                                                            MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                          U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



MICHAEL E. HARKE,                                 No. 12-35263

               Plaintiff - Appellant,             D.C. No. 1:10-cv-00023-BLW

  v.
                                                  MEMORANDUM *
D. HOFFMAN; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                              for the District of Idaho
                     B. Lynn Winmill, Chief Judge, Presiding

                            Submitted October 15, 2013 **

Before:        FISHER, GOULD, and BYBEE, Circuit Judges.

       Michael E. Harke appeals pro se from the district court’s summary judgment

in his 42 U.S.C. § 1983 action alleging that police officers violated his

constitutional rights when they advised his fiancé that she could use Harke’s

money to pay for damage he caused to their residence and recommended

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
prosecutors set a high bond for his release from jail. We have jurisdiction under 28

U.S.C. § 1291. We review de novo. Bravo v. City of Santa Maria, 665 F.3d 1076,

1083 (9th Cir. 2011). We affirm.

      The district court properly granted summary judgment on Harke’s claims for

the seizure and deprivation of his personal property because Harke failed to raise a

genuine dispute of material fact as to whether defendants’ advice to Harke’s fiancé

amounted to state action. See Blum v. Yaretsky, 457 U.S. 991, 1004-05 (1982)

(stating that a state actor must exercise coercive power or provide significant

encouragement before it can be held responsible for a private decision; mere

approval of or acquiescence in the private decision is insufficient).

      The district court properly granted summary judgment on Harke’s claim

based on defendants’ bond recommendation because Harke failed to raise a

genuine dispute of material fact as to whether defendants’ recommendation was

excessive under the circumstances. See Galen v. County of Los Angeles, 477 F.3d

652, 656, 661 (9th Cir. 2007) (holding that a one million dollar bond set for a

charge of domestic battery was not excessive due to the safety concern for the

victim).

      The district court did not abuse its discretion by denying Harke’s requests to

appoint counsel because Harke failed to demonstrate exceptional circumstances.


                                           2                                      12-35263
See Palmer v. Valdez, 560 F.3d 965, 970 (9th Cir. 2009) (setting forth standard of

review and requirement of “exceptional circumstances” for appointment of

counsel).

      AFFIRMED.




                                         3                                   12-35263